Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is in response to applicant’s amendments filed 5/24/21. Claims 1, 3-9, 11-17 and 19-24 are pending with claims 1, 9 and 17 in independent form.

Allowable Subject Matter
Claims 1, 3-9, 11-17 and 19-24 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other limitations of the claims: With respect to claim 1 and all its dependencies, 1. (Currently Amended) A computer-implemented method for authenticating identification of an individual based on identification data, the method being executed by one or more processors and comprising: establishing a communication connection between an identification processing device and a device in possession of the individual, the communication connection being establish via capacitive communication that uses the individual's body as a signal transmission waveguide, wherein the identification processing device is physically distant from the device in possession of the individual when the communication connection is established; transmitting, over the communication connection, an identification request; receiving, by the identification processing device from the communication connection, a biometric template comprising identification data associated with the individual; comparing, by the identification processing device, the identification data of the biometric template with reference identification data of a stored biometric template associated with the individual; determining, by the identification processing device based upon .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTY A HAUPT whose telephone number is (571)272-8545 and email address is kristy.haupt@uspto.gov.  The examiner can normally be reached on Mon-Sun 5:30 AM- 10PM; Flex during day.
If all attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 5712722398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTY A HAUPT/
Primary Examiner, Art Unit 2876


KAH